Citation Nr: 0719245	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), to include as a 
residual of exposure to dioxin (Agent Orange) in service.

2.  Entitlement to a compensable rating for bilateral 
defective hearing. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel 


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1970, from October 1970 to June 1977, and from 
September 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Regional Office (RO) in Wichita, Kansas.  The veteran 
testified in August 2005 before a Veterans Law Judge, and his 
transcribed testimony has been made a part of the claims 
file.  In a letter dated in March 2007, the Board advised the 
veteran that the Veterans Law Judge who heard his testimony 
was no longer employed by the Board and asked whether he 
desired a new hearing.  The letter indicated that if the 
veteran did not reply, then it would be assumed that he did 
not desire an additional hearing.  No reply to that letter 
has been received.  As such, the Board assumes that no new 
hearing is desired and decides the claim below. 

This case was previously before the Board and was remanded in 
May 2006 for further development.

The claim for service connection for emphysema and COPD, to 
include as a residual of exposure to dioxin in service, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim decided herein, and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

2.  The veteran's bilateral hearing loss is manifested by no 
more than auditory acuity level III in each ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.85 Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty with respect to the VCAA 
prior to Board adjudication.  In correspondence dated in 
September 2003 and August 2006, the RO advised the veteran as 
to the issue on appeal.  These letters advised the veteran of 
what the evidence must show to establish an increased rating 
for a service-connected disability.  These letters also 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183.

The Board notes that the August 2006 VCAA notice containing, 
among other things, information regarding increased ratings 
and effective dates, was issued after the rating decision on 
appeal.  In that regard, because the claim for increased 
rating is being denied herein, no award or effective date for 
award will be assigned, and the omission of these elements 
from the first, predecisional VCAA notice resulted in no 
prejudice.  Further, as the August 2006 VCAA notice was 
issued as part of the RO's action on the Board's May 2006 
remand, but before the final RO adjudication of this case in 
the November 2006 supplemental statement of the case, the 
Board finds any error in the timing of the notice to be 
harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Sanders v. Nicholson, (No. 06-7001) (Fed. 
Cir. May 16, 2007) (requiring VA to presume errors in VCAA 
notice to be prejudicial to appellant, and shifting burden to 
VA to demonstrate error was not prejudicial).

The Board also finds that the duty to assist has been 
satisfied.  The RO obtained treatment records from the VA and 
provided the veteran with VA examinations.  The veteran 
indicated in August 2006 that he had no further evidence to 
submit.  No further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Increased Ratings Generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Rating Defective Hearing

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In this case, service connection for defective hearing was 
granted by a rating decision dated in August 1977.  A 
noncompensable rating was assigned, based on service medical 
records (the veteran had failed to report for VA audiological 
examination).  

In August 2005, the veteran testified before a member of the 
Board that his hearing loss had affected his career to a 
great degree.  He was required to leave a career in 
corrections because he could not hear the high tone alarms 
used in correctional facilities.  He then worked at the Post 
Office but was required to leave that career as well because 
he could not hear the alarms and other sounds utilized in 
postal work.  He was currently working as a janitor in a 
university and did not feel that he could successfully 
compete for a position in communications because he could not 
hear sufficiently to be selected for that position.  

As noted in the Board's May 2006 remand of this case, the 
veteran underwent VA audiological examination in August 2003, 
but the results of that examination were not acceptable for 
rating purposes, as more than one pure tone threshold was 
given at many frequencies.  However, the Board observes that 
the data provided appear consistent with the other rating 
examination on file.  

The veteran again underwent a VA audiology examination in 
August 2006.  At that time, pure tone thresholds, in 
decibels, were as follows:   





HERTZ



1000
2000
3000
4000
RIGHT
20
40
85
100
LEFT
20
35
90
90

The average pure tone threshold was 61 in the right ear and 
59 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  Thus, the veteran's hearing acuity 
in the each ear under Table VI is at level III.  38 C.F.R. 
§ 4.85, Table VI.  This results in a noncompensable rating 
for defective hearing under Table VII.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty, but the objective clinical 
evidence of record does not support a higher evaluation for 
his bilateral hearing loss at this time.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
bilateral hearing loss disability.

The evidence in this case fails to show marked interference 
with employment due to the service-connected hearing loss 
beyond that contemplated in the assigned noncompensable 
rating, and the veteran has never been hospitalized for his 
disability.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321 (2006).  

The Board notes that in its May 2006 remand, it requested 
that the RO consider the question of an extraschedular 
rating, give the veteran's hearing testimony regarding his 
difficulty in his career.  In its August 2006 VCAA letter, 
the RO advised the veteran that in rare cases, a disability 
level other than the levels found in the schedule for a 
specific condition could be applied if the impairment was not 
adequately covered by the schedule.  The RO noted that the 
veteran should notify the RO of any evidence that may affect 
how it assigned a rating, including statements from employers 
as to job performance, lost time, or other information 
regarding how his condition affected his working ability, or 
statements from people who had witnessed his disability 
affecting him.  However, as noted, in August 2006, the 
veteran advised that he had no other information to submit.  
All of this was noted in the November 2006 supplemental 
statement of the case.  The Board has considered all of this 
in determining not to refer the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321.  The Board 
cannot overlook, either, that the regular rating schedule 
does provide compensable evaluations for hearing loss, but at 
levels of hearing loss that are objectively more severe than 
the veteran's.  As such, no referral under § 3.321 is 
warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to a compensable rating for bilateral defective 
hearing is denied.  


REMAND

As noted, the veteran's last period of active duty was from 
September 1981 to February 1982.  The Board is unable to 
identify any service medical records from this period of 
service, nor any request made to the service department that 
such records be provided to VA.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make an attempt to 
secure the veteran's service medical 
records from September 1981 to February 
1982 through official channels.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


